                                                                                FILED
                                                                           JAMES J. VILT, JR. · CLERK

                                                                                   APR 30 2021
                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY                  U.S. DISTRICT COURT
                                       AT LOUISIVLLE                        WEST'N. DIST. KENTUCKY

UNITED STATES OF AMERICA                                                               PLAINTIFF


V.                                                          CRIMINAL        0. 3:21 -CR-00022-BJB


JOHN SUBLESKI                                                                        DEFE DA T


                                      PLEA AGREEMENT

        Pursuant to Rule l l(c)(l)(C) of the Federal Rules of Criminal Procedure, the United

States of America, by Michael A. Bennett, Acting United States Attorney for the Western

District of Kentucky, and defendant, JOHN SUBLESKI, and his attorney, Pat Renn, have

agreed upon the following :

        1.      Defendant acknowledges that he has been charged in the Indictment in this case

with a violation of Title 18, United States Code, Section 2101. Defendant further acknowledges

that the Indictment in this case seeks forfeiture of pursuant to Title 18, United States Code,

Section 924(d) and T itle 28 , United States Code, Section 246l(c), by reason of the offense

charged in Count l of the Indictment.

        2.      Defendant has read the charges against him contained in the Indictment, and those

charges have been fu ll y explained to him by his attorney. Defendant fully understands the nature

and elements of the crimes with which he has been charged.

        3.      Defendant will enter a vol untary plea of gu ilty to Count 1 in this case. Defendant

will plead guilty because he is in fact guilty of the charge. The parties agree to the following

factual basis for this plea:
       On January 6, 202 l , the defendant John Subleski violated Title 18, United States Code,

Section 2101 , used a facility of interstate commerce, namely, the internet, Signal, and

Facebook, with intent (I) to incite a riot; (2) to organize, promote, encourage, participate

in, and carry on a riot; (3) to commit an act of violence in furtherance of a riot; and (4) to aid

and abet any person in inciting and participating in and carrying on a riot and committing any

act of violence in furtherance of a riot, and during the course of such use, and thereafter,

performed and attempted to perform any other overt act, including, but not limited to, travelling

to the intersection of Main Street and 2nd Street Bridge to Indiana, and shooting a rifle at an

automobile. Subleski made several posts to social media intending to incite others to engage in

violence and committed an act of violence by firing his rifle during a public disturbance

involving (I) an act or acts of violence by one or more persons part of an assemblage of three or

more persons, which act or acts shall constitute a clear and present danger of, or shall result in,

damage or injury to the property of any other person or to the person of any other individual or

(2) a threat or threats of the commission of an act or acts of violence by one or more persons part

of an assemblage of three or more persons having, individually or collectively, the ability of

immediate execution of such threat or threats, where the performance of the threatened act or

acts of violence would constitute a clear and present danger of, or would result in, damage or

injury to the property of any other person or to the person of any other individual.

       4.      Defendant understands that the charge to which he will plead guilty carries a

maximum term of imprisonment of 5 years, a maximum fine of $250,000, and a 3 year term of

supervised release. Defendant understands that an additional term of imprisonment may be

ordered if the terms of the supervised release are violated, as explained in 18 U.S.C. § 3583.

Defendant understands that as a result of the charge to which he will plead guilty he may be



                                                  2
ordered to forfeit as a lleged in the Indictment pursuant to Title 18, United States Code, Section

924(d) and Title 28, U nited States Code, Section 2461(c), by reason of the offense charged in

Count 1 of the Indictment.

       5.      Defendant recognizes that pleading gu ilty may have conseq uences with respect to

his immigration status if he is not a c itizen of the Un ited States. Under federal law, a broad range

of crimes are removable offenses, which may include the offe nse to wh ich Defendant is pleading

guilty. In addition, if he is a naturalized citizen, Defendant acknowledges that certain convictions,

which may include Defendant's conviction , may expose him to denaturalization under federal

law. Because removal, denaturalization , and other immigration conseq uences are handled in

separate proceedings, Defendant understands that no one, including his attorney or the U.S. District

Court, can predict with certainty how his conviction may affect his immigration, naturalization, or

citizenship status. Defendant agrees to plead gu ilty with a full und erstanding that this guilty plea

may lead to adverse immigration consequences, including denaturalization and possible automatic

removal from the United States.

       6.       Defendant understands that if a term of imprisonment of more than one year is

imposed, the Sentenc ing Guid e lines require a term of superv ised release and that he wi ll then be

subject to certain conditions of release. §§5D1.l, 5D1.2 , 5Dl.3.

        7.      Defendant understands that by pleading guilty, he surrenders certain rights set

forth below. Defendant's attorney has explained those rights to him and the consequences of his

waiver of those rights, including the following:

                A.      If defendant persists in a plea of not guil ty to the charge[s] against

        him , he has the right to a public and speedy trial. The trial cou ld either be a jury

        trial or a trial by the judge sitting without a jury. If there is ajury trial, the jury



                                                    3
       would have to agree unanimously before it could return a verdict of either guilty

       or not guilty. The jury would be instructed that defendant is presumed innocent

       and that it could not convict him unless, after hearing all the evidence, it was

       persuaded of defendant's guilt beyond a reasonable doubt.

                B.      At a trial, whether by a jury or a judge, the United States would be

       required to present its witnesses and other evidence against defendant. Defendant

       would be able to confront those government witnesses and his attorney would be

       able to cross-examine them. In turn, defendant could present witnesses and other

       evidence in his own behalf. If the witnesses for defendant would not appear

       voluntarily, he could require their attendance through the subpoena power of the

       Court.

                C.      At a trial , defendant would have a privilege against self-

       incrimination and he could decline to testify, without any inference of guilt being

       drawn from his refusal to testify. If defendant desired to do so, he could testify in

       his own behalf.

       8.       Defendant understands that the United States Attorney's Office has an obligation

to fully apprise the District Court and the United States Probation Office of all facts pertinent to

the sentencing process, and to respond to all legal or factual inquiries that might arise either

before, during, or after sentencing. Defendant admits all acts and essential elements of the

indictment counts to which he pleads guilty.

       9.       Restitution is not at issue in this case.




                                                    4
       10.     Defendant acknowledges liability for the special assessment mandated by 18

U.S .C. § 3013 and will pay the assessment in the amount of $100 to the United States District

Court Clerk's Office by the date of sentencing.

       11.     At the time of sentencing, the United States will

               -agree that a sentence of time served at the date of sentencing is the
               appropriate sentence.

               -agree that a term of supervised release is to be determined by the
               Court at sentencing. Both parties may advocate for their position as
               to the term of supervised release.

               -agree that a reduction of 2 or 3 levels below the otherwise
               applicable Guideline for "acceptance of responsibility" as provided
               by §3E 1.1 (a) and (b) is appropriate, provided the defendant does
               not engage in future conduct which violates any federal or state
               law, violates a condition of bond, constitutes obstruction of justice,
               or otherwise demonstrates a lack of acceptance of responsibility.
               Should such conduct occur and the United States, therefore,
               opposes the reduction for acceptance, this plea agreement remains
               binding and the defendant will not be allowed to withdraw his plea.

               -agree not to charge Subleski with a violation of Title 18, United States
               Code, Section 922(g)(3).

               -demand forfeiture of a black Ruger AR 556 rifle serial number
               (hereinafter SN) 855-40268, Heritage Rough Rider 6-shot .22
               revolver SN H214753, Palmetto 7.62mm rifle model #PSAK47 SN
               AKB014627,Glock 19 Gen 4 SN BBLM329, and a DDI 7.62 rifle
               HU47 SN 47B0982, and ammunition.




       12.     Both parties have independently reviewed the Sentencing Guidelines applicable in

this case, and in their best judgment and belief, conclude as follows:

               A.      The Applicable Offense Level should be determined as follows:

               This offense has no applicable guideline.

               B.      The Criminal History of defendant shall be determined upon

       completion of the presentence investigation, pursuant to Fed. R. Crim. P. 32(c).

                                                   5
       Both parties reserve the right to object to the USSG §4Al .1 calculation of

       defendant's criminal history. The parties agree to not seek a departure from the

       Criminal History Category pursuant to §4A 1.3.

       13.     Defendant is aware of his right to appeal his conviction and that 18 U.S.C. § 3742

affords a defendant the right to appeal the sentence imposed. Unless based on claims of

ineffective assistance of counsel or prosecutorial misconduct, the Defendant knowingly and

voluntarily waives the right (a) to directly appeal his conviction and the resulting sentence

pursuant to Fed. R. App. P. 4(b) and 18 U.S.C. § 3742, and (b) to contest or collaterally attack

his conviction and the resulting sentence under 28 U.S.C. § 2255 or otherwise. Defendant

specifically waives on appeal or in a collateral attack any argument that (1) the statute to which

the defendant is pleading guilty is unconstitutional and (2) the admitted conduct does not fall

within the scope of the statute.

        14.    Defendant agrees to waive any double jeopardy challenges that defendant may

have to any administrative or civ il forfeiture actions arising out of the course of conduct that

provide the factual basis for this Indictment. Defendant further agrees to waive any double

jeopardy challenges that defendant may have to the charges in this Indictment based upon any

pending or completed administrative or civil forfeiture actions.

        15.    Defendant waives and agrees to waive any rights under the Speedy Trial Act and

understands and agrees that sentencing may be delayed until the cooperation phase has been

completed and title to all assets has fully vested in the United States. The reason for such waiver

is so that at sentencing the Court wi ll have the benefit of al l relevant information.

        16.    Defendant agrees not to pursue or initiate any civil claims or suits against the

United States of America, its agencies or emp loyees, whether or not presently known to



                                                   6
defendant, arising out of the investigation or prosecution of the offense covered by this

Agreement.

          17.   The defendant hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency of the United States any

records pertaining to the investigation or prosecution of this case, including without limitation

any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the

Privacy Act of 1974, 5 U.S.C. § 552a.

          18.   Defendant agrees to forfeit and abandon any right to any and all evidence and

property seized during the course of this investigation (including but not limited to any item

subject to forfeiture) , and waives any right to seek the return of any property pursuant to Fed. R.

Crim. P. 41 or otherwise. Defendant understands and agrees that items seized during the course

of this investigation will be destroyed or otherwise disposed of by the seizing law enforcement

agency.

          19.   If the Court refuses to accept this agreement and impose sentence in accordance

with its terms pursuant to Fed. R. Crim. P. 1 l(c)(l)(C) , this Agreement will become null and

void and neither party shall be bound thereto, and defendant will be allowed to withdraw the plea

of guilty.

          20.   Defendant agrees that the disposition provided for within this Agreement is fair,

taking into account all aggravating and mitigating factors. Defendant states that he has informed

the United States Attorney's Office and the Probation Officer, either directly or through his

attorney, of all mitigating factors. Defendant will not oppose imposition of a sentence

incorporating the disposition provided for within this Agreement, nor argue for any other

sentence. If Defendant argues for any sentence other than the one to which he has agreed, he is



                                                  7
in breach of this Agreement. Defendant agrees that the remedy for this breach is that the United

States is relieved of its obligations under this Agreement, but Defendant may not withdraw his

guilty plea because of his breach.

       21.     This document and the supplemental plea agreement state the complete and only

Plea Agreements between the United States Attorney for the Western District of Kentucky and

defendant in this case, and are binding only on the parties to this Agreement, supersedes all prior

understandings, if any, whether written or oral , and cannot be modified other than in writing that

are signed by all parties or on the record in Court.   o other promises or inducements have been

or will be made to defendant in connection with this case, nor have any predictions or threats

been made in connection with this plea.

AGREED:

MICHAEL A. BENNETT
Acting United States Attorney




        I have read this Agreement and carefully reviewed every part of it with my attorney. l
fully understand it and I voluntarily agree to it.




                                                                            Date



        I am the defendant's counsel. l have carefully reviewed every part of this Agreement
with the defendant. To my knowledge my client's decision to enter into this Agreement is an

                             -.
informed and voluntary one.



                                                  8
              c;fa,1/ao;;.r
               Date


MAB:JDJ




          9
                                                                                                                       .      '
FINANCIAL STATEMENT                                                                                               :~                  fl:


United States Attorney's Office
                                                                                                                  ~
Western District of Kentucky                                                                                      ~itxi)
                                                                                                                   -""·-"'"!?'

 A. GENE.RALJNST.R:UCTlONS-READCAREIDUY

 Thepurpaie of th.is form istogiveacompl.eteand =atepictmeolyour finandalcondltion so we
 may decide how rocol.l.ect Jinancialclaimi agai.mtyou. Hyou are =ied. list assets held by your
 spous~ as well as yOUl'91!1.£, and ah.ow w ~ ead1 a!i9et is owned individually or jointly. More
 c o ~ g and sulxnitting this form, you may dlscu,s it w 1th your own atllamey. By completing and
 signing this financi.al sta1Eme:l.-t, you admowledg~ that the information provided will affect action by
 the United StaU!s Department o fJustic.e and further "llMer!ltand that any false :a:nswem mn lead to the
 termination or nullification d any potential se-ttlement agreement re.icl1ed and/ or pro~tion for false
 statements under Title 13, United StaU!s Code, Section 1001 (maximum prison sente:ru:e of fi,;oe (5) years
 a.rd/ Ol' a fine of rot m:,re than $2:iO,~ -
 Eacli question must be answered'. c-ompletely. If the answer is-none-, you = t state: - rone. • DO
 NOT leave any question unanswered.

 Please date and initial each pase, and sign th! last pa~ and aa:or:npanying .Rel.ease. II there is
 ins ullicilmt space on the fom,. please attach additioral shrets as net:l"9Sal'}', and date- and initial each
 additional pa~

 1L ACKNOWLRDGMENF, IFREP.R.ESENilID BY COUNSEL

 1f I am represented by l'etai.ned or appointed col.Jrulel, l acknowledge h."iving reviewed the foregoing
 instructio!l'l with my roun!lel.. My cOUil9el's name and telephone number:




 Na.me of Person Con,>J.e-ling R>rm:


   First                                                Middle                                                         Last

 MyS!gr,ature:                                                                    Olte


 ~ityfar th&1dlc:lutimi al tho '""l""'aod. lrlarmalim indud,s. me ..-more al ft.e following:: 5 U.S.C. §S 301, 901 (-Nole.
 "Ex,ai.tlveO?d.H 61;54 Jun,, 10. 193:!).'. 28 US.C. I !i01-500A; 28 U.S.C. Si§ 16!!1, l2m-320!i; 31 US.C. 5 3701-3731; 44 US.C. i 3101;
 28 CY.R. Si§ 0.1fl\. Q.171 ilJld ~ " to !luhp,rt Y; 18 U.S.C S 3664id)(3}: .and Fi!d..R.OV:l~).

 Tho prindpal pu.1pcu tir p ~ t!ul iriormo!icn • D ""'1~ )'OU.I ol,ilily D J»Ytho ~onmertt'1 cWm or fudg;mont
 ~,wtyau. Roo.tlru,w,a al tho !nkrmoticn..., <Etillhtii in !ho fall awing U . S . ~ of)urb:Cau Flle 9)'11-
 fllhlilhai in Vol. 4.2 oftlte - R<p1m-; Jus:1::eJOV.001 atM:e 153321; Jusi::<',ITJ,X.oot.:at ~e 16347; Jusb/USA.-005 at
 p>g:.. !534ll6&i07; Juda,JUSA.ro?' "tp,,,g:a!534f8.&410,:J~-016at:JJ>V12'174. l:>llclo111.11eal:t:ho l riormotlmlo
 whmmy. Tfth.ue:p1at<d intnm,,t ion l1nd: furnilhod;. tuUrwlo<I St.ta n»y -1<diidmuretn.mugho1hm--..

lll,vf,o,c11/ 19/t7




                                                                     10
